Citation Nr: 0405671	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.

2.  Entitlement to service connection for emphysema as 
secondary to asbestos exposure.

3.  Entitlement to service connection for bronchitis as 
secondary to asbestos exposure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for congestive heart 
failure (CHF).

6.  Entitlement to service connection for osteoporosis.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remand has been 
accomplished to the extent possible.  The case is now ready 
for appellate review.

The Board further notes that in light of its decision to 
grant service connection for COPD and emphysema as secondary 
to asbestos exposure, it is now necessary to remand the 
issues of entitlement to service connection for hypertension, 
CHF, and osteoporosis for an opinion as to whether any of 
these claimed disorders are related to the veteran's newly 
service-connected COPD.  These issues will be addressed more 
fully in the remand portion of this decision.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran currently has COPD and emphysema that are 
related to in-service asbestos exposure.

2.  There is no current diagnosis of bronchitis and 
bronchitis was not due to any incident of service, including 
exposure to asbestos.  


CONCLUSIONS OF LAW

1.  COPD and emphysema were incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
following the filing of the veteran's claim in May 2001 and 
prior to the initial rating action of January 2002, 
correspondence from the RO in July and August 2001 advised 
the veteran of the evidence necessary to substantiate his 
claims and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Prinicipi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2003).  In addition, following the 
RO's efforts to obtain all relevant treatment records, the 
April 2002 statement of the case clearly advised the veteran 
of his need to submit medical opinion evidence linking any or 
all of his claimed respiratory disabilities to active 
service.  Moreover, the Board's March 2003 remand notified 
the veteran of the VCAA and April 2003 correspondence from 
the RO again notified the veteran of the VCAA and 
specifically indicated what the RO was doing to develop the 
claim and what the veteran could still do.  A May 2002 
supplemental statement of the case also provided the veteran 
with the guidelines of the VCAA and reiterated the need for 
medical opinion evidence linking the claimed disabilities to 
service.  

With respect to the VCAA notices submitted in July 2001, 
August 2001, and April 2003, the Board observes that the 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  

In this case, while the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," as demonstrated by the foregoing communications 
from the RO and the Board, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board further notes that the RO obtained a VA medical 
opinion regarding the etiology of the veteran's various 
respiratory disorders in April 2003, and that the record 
otherwise contains the January 2001 private medical opinion 
of Dr. H. and other treatment records that enable the Board 
to address the relevant issues relating to the veteran's 
claims.  The veteran has also been provided with the 
applicable laws and regulations and there is no indication 
that there are any outstanding relevant documents or records 
that have not been obtained or that have not already been 
adequately addressed in documents contained in the claims 
file.  Additionally, the claims file contains a statement 
provided on behalf of the veteran in April 2003 in which the 
veteran waives 60-day development, noting that the veteran 
did not have any additional medical evidence and requesting 
that his claim be processed.  Finally, with respect to the 
issues of entitlement to service connection for COPD and 
emphysema, as a result of the Board's decision to grant 
service connection for these particular disabilities, any 
failure to notify and/or develop the claims cannot be 
considered prejudicial to the veteran.  Consequently, based 
on all of the above, the Board finds that no further 
notification or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect any complaints or 
treatment for any respiratory disorder.  However, during the 
veteran's active service with the Navy, the record reflects 
that the veteran was a Boatswain's Mate First Class and was 
assigned to a boat repair unit while in service, and the RO 
has conceded that it is probable that the veteran was exposed 
to asbestos during service.

Private medical records for the period of December 1949 to 
March 1950 indicate that while March 1950 X-rays were 
interpreted to reveal some accentuation of pulmonary 
markings, there were no definite areas of infiltration.  The 
impression was no active pulmonary disease.

Private medical records for the period of July 1994 to May 
2001 reflect that in July 1994, the veteran was evaluated for 
his emphysema, a diagnosis he had reportedly carried for the 
previous 25 years.  He further reported that he had a 20-
pack-year history of smoking that ended about 25 years ago.  
Between July 1994 and May 1996, the veteran received periodic 
treatment relating to emphysema and COPD.  A July 1996 X-ray 
was found to reveal hyperaeration of the lungs and a 1 
centimeter calcified granuloma in the left lung base in the 
area of the lingula.  The impression was COPD.  Between 
January 1997 and November 1997, the veteran received 
additional periodic treatment for his COPD.

In February 1998, the veteran was treated in a private 
hospital emergency room with dyspnea that began shortly after 
midnight.  X-rays were found to indicate hyperinflation and a 
granuloma in the left lower lung field.  The final diagnosis 
was acute bronchitis and acute exacerbation of emphysema.  A 
February 1998 private hospital summary reflects that the 
veteran was apparently hospitalized for evaluation at this 
time, and that there was a discharge diagnosis of chronic 
bronchitis with exacerbation and COPD.  In June 1998, it was 
noted that the veteran had been treated for his acute 
bronchitis and had shown improvement.  The assessment was 
acute bronchitis and COPD.  From July 1998 to January 1999, 
the veteran received additional treatment for his COPD.  

In January 1999, the veteran was treated in a hospital 
emergency room with complaints of chest tightness and rapid 
heart rate.  Chest X-rays were interpreted to reveal that the 
lungs were hyperexpanded and hyperlucent consistent with 
COPD, predominantly emphysema, and that dense calcified 
granuloma was again noted in the left lower lobe medially.  
In May 1999, the veteran was treated for complaints of 
dyspnea and the assessment was chronic bronchitis and severe 
COPD.  

In February 2000, the veteran was admitted with increased 
cough and chest congestion along with weakness of several 
days duration.  The final diagnoses included pneumonia and 
COPD.  In March 2000, the veteran was again hospitalized for 
pneumonia and COPD.  Chest X-rays were interpreted to reveal 
that while infiltrate on the left was now completely 
resolved, there was a probable granuloma in the left base and 
an impression of chronic findings of COPD.  X-rays in April 
2000 were also interpreted to reveal pulmonary nodular 
densities, consistent with calcified granulomas.  In June 
2000, the assessment included acute bronchitis and COPD.  In 
July 2000, the impression included COPD.  In October 2000, 
the veteran was admitted to the hospital for treatment of 
COPD with hypoxemia and exacerbation.  The veteran was 
discharged in November 2000.  In February 2001, the veteran 
was again admitted to the hospital and the diagnosis included 
COPD with acute bronchitis and exacerbation.  A February 2001 
chest X-ray was interpreted to reveal a nodular density 
adjacent to the cardiac apex as on previous studies and 
minimal residual posterior basilar infiltrate.  Examination 
relating to the need for housebound status in February 2001 
revealed a diagnosis of terminal COPD.  In March 2001, the 
diagnoses included COPD.  In May 2001, the diagnosis included 
COPD.

A January 2001 private medical report from Dr. H. reflects 
that the veteran had been under his care since the mid-1970's 
until 1984, when the veteran left Oklahoma.  Dr. H. noted 
that the veteran had three years of exposure to asbestos in 
the United States Navy and also had exposure to smoking while 
under his care.  First, Dr. H. opined that it was no secret 
to anyone that the veteran had COPD.  Secondly, he opined 
that it was certainly a mixed condition and not totally due 
to smoking cigarettes.  He commented that the exposure to 
asbestos left long term irritation to the pulmonary lining 
which caused thickening and other changes which augmented any 
other lung condition.  Therefore, Dr. H.'s diagnosis was COPD 
secondary to asbestos and tobacco smoking.

A May 2001 statement from the veteran's spouse reflects her 
belief that the veteran's symptoms of COPD had worsened.

Private hospital records from May 2002 indicate that the 
veteran had exacerbation of dyspnea over the previous year.  
The diagnosis included severe COPD.

In April 2003, a VA examiner reviewed the entire record for 
the purpose of rendering an opinion regarding the etiology of 
any current COPD, emphysema, and bronchitis.  Based on his 
review of the records, the VA examiner noted that the veteran 
had severe COPD and CHF, hypertension, osteoporosis and 
emphysema.  He further noted that asbestosis usually did not 
produce cough, with sputum and wheezing, and that these 
symptoms tended to be a consequence of cigarette smoking.  In 
addition, the findings did not reflect reduced lung volumes 
expected with asbestos exposure, and where asbestosis was 
usually demonstrated by normal ratio of forced expiratory 
volume in one second to forced vital capacity, this was not 
the case with this veteran.  The examiner also found that X-
rays in patients with asbestosis usually reveal small 
bilateral parenchymal opacities with a multinodular or 
reticular pattern, often with associated pleural 
abnormalities which he did not observe in any of the 
veteran's X-rays.  Therefore, it was the examiner's 
impression that the veteran's chronic COPD, emphysema, and 
bronchitis were not secondary to his "asbestosis" exposure 
after looking at his pulmonary function tests, his symptoms, 
and his X-ray report.  He opined that his COPD, emphysema, 
and bronchitis were not secondary to his asbestos exposure 
and because of this, his hypertension, congestive heart 
failure, and osteoporosis were also not service connected.  
He further noted that his review of the service medical 
records revealed that there was no evidence of any COPD, 
emphysema, bronchitis, hypertension, CHF, and osteoporosis 
being manifested or diagnosed or exacerbated while in 
service.  


II.  Analysis

The veteran contends that he was exposed to asbestos on a 
regular basis throughout his military service with the United 
States Navy, especially during the course of his duties as a 
member of a boat repair unit.  As a result of that exposure, 
he asserts that he later developed COPD, emphysema, and 
bronchitis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21(a)(1) (Change 90, Aug. 
19, 2002).  

Some of the major occupations which involve exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, the demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw materials are 
produced.  M21-1, Part VI, 7.21(b)(1).

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products in addition to 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, 7.21(b)(2).

When considering VA compensation claims, it must be 
determined whether or not military records demonstrate 
evidence of asbestos exposure in service.  M21-1, Part VI, 
7.21(d)(1).

The veteran's reported history of asbestos exposure in 
service, his occupational specialties while in the military, 
and the time period of his active duty (i.e., primarily 
before dangers of asbestos exposure became known, and 
protective measures were instituted) are sufficient to 
establish his in-service asbestos exposure.  In fact, as was 
noted earlier, the RO has conceded that it is probable that 
the veteran was exposed to asbestos during service.

The first medical records demonstrating diagnoses of COPD and 
emphysema are dated in July 1994, many years after the 
veteran's discharge and following a long period of smoking 
that reportedly ended in the late 1960's.  However, the 
claims file also contains a January 2001 medical opinion from 
Dr. H. which notes that he treated the veteran over a lengthy 
period of time between the mid-1970's until 1984, and that 
the veteran had three years of exposure to asbestos in the 
United States Navy and also had exposure to smoking while 
under his care.  Dr. H. then opined that the veteran's COPD 
was a mixed condition and not totally due to smoking 
cigarettes.  Dr. H. further stated that the veteran's 
exposure to asbestos left long term irritation to the 
pulmonary lining which caused thickening and other changes 
which augmented any other lung condition, and that therefore, 
Dr. H.'s diagnosis was COPD secondary to asbestos and tobacco 
smoking.  

Thus, while the claims file also now contains the opinion of 
an April 2003 VA examiner which did not find any relationship 
between the veteran's COPD, emphysema, and bronchitis and 
exposure to asbestos, after reviewing all the evidence, 
including the conflicting medical opinions, and concluding 
that the evidence against and in support of the claims is in 
relative equipoise, the Board finds that he now has COPD and 
emphysema that were caused by asbestos exposure in service 
(there is medical evidence that his COPD was predominantly 
emphysema, so again giving him the benefit of the doubt, the 
Board will service connect COPD, to include emphysema).  More 
specifically, while the April 2003 examiner provided 
sufficient analysis as to why findings and medical history 
did not support a diagnosis of asbestosis, it did not as 
thoroughly address how it similarly could not support a 
relationship between asbestos exposure and any of the 
veteran's respiratory disorders, was based on a review of the 
claims file without examination of the veteran, and is 
otherwise not found to be any more persuasive than the basis 
for Dr. H.'s opinion that the veteran's COPD was due to a 
combination of asbestos exposure and smoking.  The Board 
further notes that X-ray findings since 1996 have 
consistently included the existence of pulmonary nodular 
densities, consistent with calcified granulomas that may also 
be representative of the veteran's in-service asbestos 
exposure.  Therefore, the Board finds that service connection 
is warranted for COPD and emphysema.

However, the medical evidence establishes that bronchitis is 
not related to service.  First and most importantly, there is 
no current evidence of bronchitis.  While it is clear that 
the veteran has suffered from periodic bouts with bronchitis, 
and it has even been identified as "chronic" in February 
1998 and most recently as May 1999, it has more often been 
identified as acute, and the last diagnosis of acute 
bronchitis was in February 2001.  In addition, at the time of 
the veteran's most recent hospitalization for evaluation in 
May 2002, there was no indication that the veteran had 
suffered from any bouts of bronchitis over the previous year.  
Consequently, due to the fact that there is no current 
disability associated with bronchitis and no such disability 
has been linked to service either by way of asbestos exposure 
or otherwise, the Board finds that it has no alternative but 
to find that a preponderance of the evidence is against the 
claim for service connection for bronchitis.  As the 
preponderance of the evidence is against service connection 
for bronchitis, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims for service connection for COPD and emphysema are 
granted.

The claim for service connection for bronchitis is denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for hypertension, CHF, and osteoporosis, 
it is the veteran's primary contention that these disorders 
are secondary to his newly service-connected COPD.  
Therefore, since the claims file does not reflect an opinion 
in this regard (the April 2003 examiner did not have to 
consider such an opinion in light of his belief that COPD was 
not related to exposure to asbestos in service), the Board 
finds that the remaining claims should be remanded so that 
the veteran may be afforded an appropriate examination to 
determine whether it is at least as likely as not that any 
current hypertension, congestive heart failure, and/or 
osteoporosis was caused or aggravated by the veteran's 
service-connected COPD.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA), and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any 
hypertension, CHF, and/or osteoporosis.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current hypertension, CHF, 
and/or osteoporosis was caused or 
aggravated by service-connected COPD.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



